243 Ga. 698 (1979)
256 S.E.2d 378
HAMBY
v.
NEUROLOGICAL ASSOCIATES, P.C. et al.
34859.
Supreme Court of Georgia.
Submitted May 4, 1979.
Decided May 30, 1979.
*699 Cullen M. Ward, William C. Lanham, Clark H. McGehee, for appellant.
Robert G. Tanner, Sidney F. Wheeler, T. M. Smith, Jr., for appellees.
PER CURIAM.
Appellant Zelma Hamby raises the question whether the two year statute of limitation for loss of consortium in medical malpractice cases violates equal protection. Code Ann. § 3-1102. The statute of limitation is four years for all other loss of consortium actions. Code Ann. § 3-1004. She concedes, and we agree, that the separate classification of medical malpractice actions is a rational exercise of the legislative power. Code Ann. Ch. 3-11. It thus follows that for loss of consortium arising out of medical malpractice, there is also a rational basis for different treatment.
Judgment affirmed. All the Justices concur, except Jordan, J., who concurs in the judgment only.